Citation Nr: 1220314	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hearing loss in the left ear.

The Board notes the rating action adjudicated a claim for service connection for bilateral hearing loss.  In his notice of disagreement, the Veteran stated he disagreed with the determination of May 2006 (the date of the letter informing the Veteran of the rating decision), and added he felt there was hearing loss in the left ear when he entered service, that was aggravated by service.  A cover letter from the Veteran's representative, which accompanied the Veteran's notice of disagreement, clarified that the Veteran disagreed with the determination denying service connection for hearing loss in the left ear only.  The Board notes the statement of the case issued in February 2009 only addressed the claim for service connection for left ear hearing loss.  The Veteran's substantive appeal addressed only this issue, and he asserted that his left ear hearing loss had started in service.  This decision, accordingly, is limited to the issue set forth on the preceding page.


FINDING OF FACT

The Veteran's preexisting hearing loss in the left ear did not chronically increase in severity during service.


CONCLUSION OF LAW

Pre-existing left ear hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system, to have been so aggravated.  §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated in December 2005, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A June 2007 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the Veteran's claim, the timing of the notice does not comply with the express requirements of the law as found by the United States Court of Appeals for Veterans Claims (Court) in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter in statement of the case issued in February 2009.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, a private medical report and the report of a VA examination.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his left ear hearing loss.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

An audiometric test on pre-induction examination in February 1965 reveals the hearing threshold levels in decibels in the left ear were -5 (10), -10 (0), -5 (5), -5 (5), and 30 (35), at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The service treatment records disclose the Veteran reported hearing loss in July 1966.  An examination disclosed his ears were impacted with cerumen.  He was given medication and instructed to return in four hours to have his ears irrigated.  This was done later that day, and the Veteran was returned to duty.

The Veteran denied hearing loss on a report of medical history completed at the time of examination in April 1967 for separation from service.  The ears were evaluated as normal on the separation examination.  An audiometric test disclosed that the hearing threshold levels in decibels in the left ear were -5 (10), 5 (15), 0 (10) and10 (15), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  

The Veteran submitted a claim for service connection for hearing loss in August 2005.  He claimed it was due to his exposure to hazardous noise in service.

The Veteran was afforded audiometric testing at a private facility in August 2005.  He related a history of occupational noise exposure and complained of hearing loss in his left ear.  The tests demonstrated the Veteran had a severe to profound sensorineural hearing loss in his left ear.

A VA audiometric examination was conducted in March 2006.  The Veteran complained of hearing loss.  He stated once a vehicle backfired and he could not hear, but when he went to the doctor, he was told it was cerumen blockage.  It was indicated that after it was removed, he could hear again.  He denied any history of medical problems with his ears.  He related he had been a hunter.  He also noted that after service, he worked in trucking until 1972, then as a mechanic for two years and then in a factory making heavy equipment for 12 years, before his current job as an engineer.  He was not able to say when his hearing loss started.  Audiometric testing revealed left ear hearing loss disabililty for VA purposes.  The diagnosis was high frequency sensorineural hearing loss in the left ear.

In April 2006, the VA audiologist who conducted the examination the previous month, reviewed the claims folder and provided an opinion regarding the etiology of the hearing loss in the Veteran's left ear.  He summarized the in-service findings, including the entrance examination and the July 1966 treatment record, and noted that the Veteran's hearing was within normal limits on the separation examination.  The examiner opined that given the evidence of normal hearing at separation, and no complaints of hearing loss, the testimony of the Veteran regarding personal and occupational noise exposure following service, as well as his inability to place the onset of his hearing loss at any time close to service, it was not likely that the hearing loss was related to service.

Since the entrance examination demonstrates the Veteran had hearing loss in the left ear, the presumption of soundness at entrance does not attach in this case. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Since there is no presumption of soundness in this case, the issue in this case is whether the Veteran's preexisting hearing loss in the left ear chronically increased in severity during service.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent chronic increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

There is nothing in the clinical record to suggest the Veteran's preexisting hearing loss in his left ear chronically increased in severity during service.  The Board acknowledges the Veteran was seen on one occasion in service for complaints involving hearing loss, but this was attributed to a build-up of cerumen.  In addition, the audiometric test conducted on the discharge examination in July 1969 was within normal limits.  Thus, some hearing loss was noted on entrance and was not present when he was discharged from service.  While the VA audiologist did not specifically state the Veteran's hearing loss did not increase in severity, this is clearly implied by his noting that the Veteran had normal hearing in his left ear when he was discharged from service.  

Further, the record is devoid of any complaint or finding relative to hearing loss in the Veteran's left ear for many years following service.  This is highly probative evidence against the Veteran's allegation his hearing loss increased in severity during service.  The Board points out that the August 2005 report from the private audiologist refers only to an occupational history of noise exposure.  The Veteran did not allege that his hearing loss had its inception in service, or was related in any way to service.  

The Board also acknowledges the Veteran's assertions that his left ear hearing loss is related to service, to include having been aggravated therein.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma, and experienced hearing loss, in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinion on causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of hearing loss in his left ear.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for hearing loss in the left ear. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for hearing loss in the left ear is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


